           IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF COLORADO
                   Judge Daniel D. Domenico

Civil Action No. 18-cv-02609-DDD

JOSE PAUL BENCOMO-PEREZ,

      Plaintiff,

v.

ANDREW M. SAUL, Commissioner of Social Security, 1

      Defendant.
__________________________________________________________________

           ORDER VACATING DETERMINATION OF
   ADMINISTRATIVE LAW JUDGE AND REMANDING CASE
__________________________________________________________________

      Plaintiff Jose Bencomo-Perez brought this action seeking judicial
review of a July 20, 2017 determination by an Administrative Law
Judge (“ALJ”) that he is not entitled to benefits under the the Social
Security Act because he was not disabled and was, in fact, able to per-
form light work in the national economy. See 42 U.S.C. §§ 405(g). The
matter is ripe for review. (See Docs. 11, 14, 15, 18.)

      This case has a long procedural history. On April 14, 2009, more
than ten years ago, Mr. Bencomo applied for disability benefits, stating
that his disability began on January 22, 2009. Mr. Bencomo’s claims



1      On June 4, 2019, Congress confirmed Andrew M. Saul as the
Commissioner of the Social Security Administration (“SSA”). Pursuant
to Rule 25(d) of the Federal Rules of Civil Procedure, Andrew M. Saul is
substituted for Nancy A. Berryhill, former Acting Commissioner of So-
cial Security, as the Defendant in this suit. No further action needs to
be taken to continue this suit by reason of the last sentence of section
205(g) of the Social Security Act, 42 U.S.C. § 405(g).

                                     1
were denied on July 22, 2009, and he requested a hearing. The Commis-
sioner’s ALJ denied the claim on May 6, 2011, and Mr. Bencomo ap-
pealed. The Appeals Council found error with the ALJ Decision, re-
versed the decision, and remanded the claim back to the ALJ for addi-
tional proceedings. On March 4, 2013, after a second hearing, the ALJ
again found that Mr. Bencomo was not disabled. Mr. Bencomo appealed
again, but the Appeals Council denied review.

      On September 2, 2015, Mr. Bencomo filed a Complaint and Peti-
tion for Review in this Court. On December 9, 2015, the Court found that
the ALJ “committed legal error due to his failure to analyze Plaintiff’s
applications under Listing 12.05C and, more specifically, that the ALJ
failed to order a consultative examination to ascertain Plaintiff’s IQ.”

      On remand, a different ALJ was assigned to hear the claim, and
an updated IQ test was ordered. On July 20, 2017, that ALJ also denied
the claim. Mr. Bencomo filed a Notice of Exceptions with the Appeals
Council, which declined to assume jurisdiction on August 31, 2018. On
October 12, 2018, Mr. Bencomo filed a second Complaint and Petition
for Review in this Court. The operative decision under review is that
made by the ALJ on July 20, 2017.

      Using the five-step process outlined above, the ALJ determined,
at step two, that Mr. Bencomo had antisocial personality disorder and
borderline intellectual functioning disorder. (AR 691.) At step three, the
ALJ found that Mr. Bencomo was not disabled because his impairments
did not amount to any of those listed in 20 C.F.R. § 404, subpt. P, app.
1. Relevant here, the ALJ focused on whether Mr. Bencomo satisfied cri-
teria of Listing 12.05 (“Intellectual Disorder”). (AR 691–96.) But, as Mr.
Bencomo argues, the ALJ erred by analyzing his claim under an



                                    2
inapplicable, revised version of Listing 12.05 not yet in force at the time
this Court first remanded this case. See 81 FR 66138-01.

      As Mr. Bencomo correctly notes, “[r]etroactivity is not favored in
the law . . . and administrative rules will not be construed to have ret-
roactive effect unless their language requires this result.” Bowen v.
Georgetown Univ. Hosp., 488 U.S. 204, 208 (1988). Citing Bowen, the
Tenth Circuit determined that a “rule changing the law [may be] retro-
actively applied only if [1] Congress expressly authorized retroactive
rulemaking and [2] the agency clearly intended the rule to have retroac-
tive effect.” Nash v. Apfel, 215 F.3d 1337 (10th Cir. 2000). Mr. Bencomo
believes that neither of these criteria is met.

      The revised Listing 12.05 was adopted effective January 17, 2017,
and by its terms stated that the Administration will only apply the new
listing to cases remanded after the effective date. See 81 FR 66138-01 at
n.1. This case was remanded on December 9, 2015, before the effective
date of the revision to Listing 12.05. The Commissioner therefore clearly
did not intend that Mr. Bencomo’s claim be reviewed under the earlier
version, because the remand wasn’t “after the effective date of these fi-
nal rules.” See id. The ALJ should have analyzed Mr. Bencomo’s claim
under the old listing.

      To this, the Commissioner argues, even if that were so, it is im-
material because Mr. Bencomo is not disabled under either the original
or revised version. The Court’s role, however, is not to decide whether
Mr. Bencomo is or is not disabled; its role is to review whether the ALJ’s
determinations are supported by substantial evidence under applicable
law. The Court might be able to take the path suggested by the Commis-
sioner if the old listing were unequivocally more difficult to satisfy than



                                     3
the new, but that is not case. 2 Here, the ALJ committed legal error by
not determining whether Mr. Bencomo was disabled under the correct
version of the listing. And with no appropriate result to review, the
Court cannot perform its task.

      The ALJ’s decision is therefore VACATED. This case is RE-
MANDED for the ALJ to decide, at step three, whether Mr. Bencomo is
disabled within the meaning of Listing 12.05 as it was written on April
14, 2009 when he first filed his claim.




      DATED: March 30, 2020.              BY THE COURT:



                                          _______________________
                                          Daniel D. Domenico
                                          United States District Judge




2      Compare “extreme limitation . . . of mental functioning” (current)
with “mental impairment imposing an additional and significant work-
related limitation of function” (2009).

                                    4
